UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1679



MARY ANN SAADY,

                                               Plaintiff - Appellant,

             versus


GOOCHLAND    COUNTY DEPARTMENT   OF   SOCIAL
SERVICES; COMMONWEALTH’S ATTORNEY’S OFFICE;
DEPARTMENT OF HEALTH PROFESSIONS; DEPARTMENT
OF ACCOUNTS,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00399-HEH)


Submitted:    November 20, 2007           Decided:     November 28, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Ann Saady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mary   Ann   Saady   appeals   the   district   court’s   order

dismissing her 42 U.S.C. § 1983 (2000) action.         We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court and deny Saady’s

motions to file a tape, cd, or dvd.         Saady v. Goochland County

Dep’t of Social Servs., No. 3:07-cv-00399-HEH (E.D. Va. July 11,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -